DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 8 objected to because of the following informalities:  
Re claims 1 and 8, it is generally advised that as currently drafted there is very little context or limitation provided as to what the "base value", "normalized control signal", and "specified control reference value" are, how they are actually computed/acquired, and how they actually affect control of the power conversion modules. Since claim language is given broadest reasonable interpretation, the values cannot be assumed to have any specific role or use without explicit recitation, and operations generally being "based on"/"depending on" the values provides almost no limitation as long as the values generally relate to some part of the electrical system and therefore may affect operation of its components in some way. It is generally recommended that if Applicant desires the values to be given significant weight in the manner of the operations disclosed in the Specification, that the claims explicitly recite how values are specifically calculated (such as similarly to claim 5) and then how the values specifically are used to control the power conversion module operation (e.g. specified control reference value being calculated from the product of the base value and normalized control signal, the power conversion module outputting power amount to track the respective specified control reference value, or similar).
Re claim 8, it is recommended the third line be amended: "a plurality of power conversion modules electrically connecting [[the]] corresponding ones of the plurality of energy modules in parallel to a DC bus.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
energy modules in claims 1, 8: corresponding to energy storage devices such as batteries, fuel cells, and equivalents thereof as well-understood in the art (see corresponding PGPUB, US2021/0336439: [0019]; note the term is currently understood as invoking 35 USC 112f because "energy" does not refer to any sort of structure, though "energy storage" would be understood as referring to structure).
power conversion modules in claims 1, 8: corresponding to power converters with associated control and communication circuitry/devices necessary for performing recited communication/processing operations, and equivalents thereof (see PGPUB: [0018-0019], [0029]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 1, 8 (and claims dependent thereon), the scopes of the claims are indefinite due to lack of sufficient antecedent basis in referring to "the power conversion module" and similar inconsistent reference to the power conversion modules and energy storage modules. The scope of the claim may significantly change depending on whether each step is meant to refer to actions performed by/in relation to a single one of the plurality of power conversion modules, each of the power conversion modules, and whether each step is being performed by the same power conversion module(s) referred to in other steps. Given that Applicant's disclosure appears directed to management method where a common normalized control signal is being applied to all of the conversion modules for subsequent individual processing/control, it is recommended that the claims be amended to clearly refer to the steps/operations being performed in relation to each of the plurality of power conversion modules, or otherwise similarly amended to consistently and clearly refer to individual/all of previously introduced elements as may be intended. For purposes of examination, the claims will be interpreted as operations being performed in relation with "each of the power conversion modules". An example amendment addressing this issue and incorporating some of the suggestions of the Objections above is as follows. Claim 8 may be similarly amended in the same manner. Note the effect and scope of the various control values are still very broadly recited, and further recommendations to give more significant weight/intended control using the control values and calculations may be found in the Objections above.
All claims dependent on claims 1 and 8 similarly referring to the power conversion module/plurality of power conversion modules and/or energy module/plurality of energy modules should also be similarly amended to clearly refer to which ones/all of the modules are being referred to in each instance. Presently for purposes of examination they will similarly be interpreted as referring to each of the power conversion modules and acquiring information regarding their respective corresponding energy module. Applicant should review the claims and provide amendment to ensure the intended relationships are clearly recited.

Claim 1 Example Amendment:
An energy regulation method for a distributed power supply system comprising a plurality of energy modules, a plurality of power conversion modules, and a bus voltage controller, wherein the plurality of energy modules are electrically connected to a DC bus in parallel via corresponding ones of the plurality of power conversion modules, and the bus voltage controller is connected to the plurality of power conversion modules, the energy regulation method comprising: 
acquiring, by each of the plurality of power conversion modules, at least one energy state parameter of the corresponding energy module; 
computing, by each of the plurality of power conversion modules, a respective base value of the respective power conversion module; 
generating, by the bus voltage controller, a normalized control signal based on a bus voltage of the DC bus; 
transmitting, by the bus voltage controller, the normalized control signal to each of the plurality of power conversion modules; 
obtaining, by each of the plurality of power conversion modules, a respective specified control reference value of the respective power conversion module depending on the control signal and the base value; and 
regulating, by each of the plurality of power conversion modules, power conversion between the DC bus and the corresponding energy module according to the respective specified control reference value.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (JP2018019579A; specific reference is made to attached English machine translation).
Re claim 1, as best understood, Nakamura teaches an energy regulation method for a distributed power supply system (see Nakamura: Fig. 1) comprising a plurality of energy modules (power storage units <21a,21b>, see Nakamura: [0014], Fig. 1), a plurality of power conversion modules (respective DC-DC converters <22a,22b> and control units <23a,23b>, see Nakamura: [0015]), and a bus voltage controller (common control unit <32>, see Nakamura: [0018], Fig. 1), wherein the plurality of energy modules are electrically connected to a DC bus (DC bus <40>, see Nakamura: [0014-0015], Fig. 1) via corresponding power conversion modules, and the bus voltage controller is connected to the plurality of power conversion modules, the energy regulation method comprising: 
acquiring, by the power conversion module, at least one energy state parameter (state of charge/SOC of the corresponding storage battery, see Nakamura: [0016], [0023], Fig. 1 regarding control units <23> periodically acquiring SOC of their corresponding battery) of the corresponding energy module; 
computing, by the power conversion module, a base value (respective current command values for each converter, see Nakamura: [0036-0040], Figs. 1, 6 regarding each control unit <23> multiplying ratio of its respective SOC_n to common correction value SOC_0 with the common reference command value to compute its own respective current command value) of the power conversion module; 
generating, by the bus voltage controller, a normalized control signal (reference command value, see Nakamura: [0019], [0023-0024], [0036], Figs. 1, 5, regarding common control unit <32> periodically generating reference command value corresponding to amount of power to charge/discharge divided by the connected number of power storage devices, i.e. two in the example of Fig. 1, based on detected DC bus voltage target and as would affect DC bus power balance; note that under broadest reasonable interpretation the term "normalized" does not provide significant further limitation if the factor by which the term is divided/normalized or the resulting unit bounds are not explicitly recited) based on a bus voltage of the DC bus; 
transmitting, by the bus voltage controller, the control signal to the respective power conversion modules (see Nakamura: [0023-0024], [0036], Figs. 1, 5); 
obtaining, by the power conversion module, a specified control reference value (control values for DC-DC converter <22> based on respective generated current command values for each converter, see Nakamura: [0015], [0037], Figs. 1, 6) of the power conversion module depending on the control signal and the base value; and 
regulating, by the power conversion module, the corresponding energy module depending on the specified control reference value (see Nakamura: [0015], [0036-0040], Figs. 1, 6 regarding control power converter currents based on respective current command values). See Nakamura: [0010-0011], [0014-0024], [0036-0040], Figs. 1, 5-6. Note that as currently drafted and under broadest reasonable interpretation there is essentially almost no definition/limitation of what the base value, normalized control signal, and specified control reference are/how they are produced, and also essentially no real limitation as to how the power conversion modules are actually controlled by such values. Therefore, although Nakamura has been applied as the most relevant prior art of record, Applicant is advised that various other prior art references including some of the other cited references may also broadly anticipate the recited limitations as currently drafted.
Re claim 4, as best understood, Nakamura teaches the energy regulation method for a distributed power supply system according to claim 1, wherein the power conversion modules further acquire a rated output value of the corresponding energy module and compute the base value of the respective power conversion module depending on the rated output value and the energy state parameter (see Nakamura: [0016], [0023], [0036-0037] Figs. 1, 6 regarding control units <23> acquiring rated current value information as part of reference command value, which indicates a current value based on SOC/capability to provide power of storage batteries, and used for computing the respective current command value).
Re claim 5, as best understood, Nakamura teaches the energy regulation method for a distributed power supply system according to claim 4, wherein the power conversion module computes a quotient of the energy state parameter of the corresponding energy module to an average value of the energy state parameters of the plurality of energy modules and multiplies the quotient by the rated output value to obtain the base value of the respective power conversion module (see Nakamura: [0036-0040], Figs. 1, 6 regarding obtaining respective correction values by computing ratio/quotient of its respective SOC_n to common correction value SOC_0, which is the average of the SOCs, and multiplying by the reference command value to compute its own respective current command value).
Re claim 6, as best understood, Nakamura teaches the energy regulation method for a distributed power supply system according to claim 1, wherein, the energy state parameter comprises at least one of an output voltage value, an output voltage system set value, an output current set value, a temperature detection value, a power detection value, and a conversion efficiency computed value of the energy module, a state of charge detection value of the energy module, and a health level detection value of the energy module (see Nakamura: [0016], [0023], Fig. 1 regarding SOC/charge detection value of corresponding batteries); and/or the control signal comprises at least one of a normalized current value and a normalized power value (reference command value, see Nakamura: [0023-0024], [0036], Figs. 1, 5, regarding reference command value representative of current value; note that merely naming a "current" or "power" value without explicitly reciting their use in relation to current or power control is essentially non-limiting; note also all limitations are recited in the alternative).
Re claim 7, as best understood, Nakamura teaches the energy regulation method for a distributed power supply system according to claim 1, wherein the power conversion modules comprise DC/DC conversion modules (dc-dc converters <22a,22b>, see Nakamura: [0015], Fig. 1); and/or the energy modules comprise fuel cells (alternative limitation).
Re claim 8, as best understood, Nakamura teaches a distributed power supply system (see Nakamura: Fig. 1), comprising: a plurality of energy modules (power storage units <21a,21b>, see Nakamura: [0014], Fig. 1); a plurality of power conversion modules (respective DC-DC converters <22a,22b> and control units <23a,23b>, see Nakamura: [0015]) electrically connecting the corresponding energy modules to a DC bus (DC bus <40>, see Nakamura: [0014-0015], Fig. 1), respectively; and a bus voltage controller (common control unit <32>, see Nakamura: [0018], Fig. 1) in communication with the plurality of power conversion modules; wherein the power conversion module is adapted to acquire at least one energy state parameter (state of charge/SOC of the corresponding storage battery, see Nakamura: [0016], [0023], Fig. 1 regarding control units <23> periodically acquiring SOC of their corresponding battery) of the corresponding energy module and form a base value (respective current command values for each converter, see Nakamura: [0036-0040], Figs. 1, 6 regarding each control unit <23> multiplying ratio of its respective SOC_n to common correction value SOC_0 with the common reference command value to compute its own respective current command value) of the power conversion module; the bus voltage controller is adapted to generate a normalized control signal (reference command value, see Nakamura: [0019], [0023-0024], [0036], Figs. 1, 5, regarding common control unit <32> periodically generating reference command value corresponding to amount of power to charge/discharge divided by the connected number of power storage devices, i.e. two in the example of Fig. 1, based on detected DC bus voltage target and as would affect DC bus power balance; note that under broadest reasonable interpretation the term "normalized" does not provide significant further limitation if the factor by which the term is divided/normalized or the resulting unit bounds are not explicitly recited) based on a bus voltage of the DC bus and transmit the control signal to the respective power conversion modules; and the power conversion module is adapted to obtain a specified control reference value (control values for DC-DC converter <22> based on respective generated current command values for each converter, see Nakamura: [0015], [0037], Figs. 1, 6) of the power conversion module depending on the control signal and the base value and regulate the corresponding energy module depending on the specified control reference value (see Nakamura: [0015], [0036-0040], Figs. 1, 6 regarding control power converter currents based on respective current command values). See Nakamura: [0010-0011], [0014-0024], [0036-0040], Figs. 1, 5-6. See also discussion of claim 1 above regarding essentially the same limitations.
Re claims 11-12, as best understood, the further recited limitations essentially correspond to the limitations recited in claims 6-7, respectively, and are therefore rejected by the same reasoning applied above.
Re claim 13, as best understood, Nakamura teaches the distributed power supply system according to claim 8, wherein the DC bus is further connected to a power grid (grid <4>) through an AC/DC conversion module (power conversion device <30> including inverter <31>, see Nakamura: [0019], Fig. 1).
Re claim 14, as best understood, Nakamura teaches the distributed power supply system according to claim 13, wherein the bus voltage controller is integrated into the AC/DC conversion module, or is separately arranged outside the AC/DC conversion module (see Nakamura: [0017], [0064], Figs. 1, 14 regarding alternative arrangements of the common control unit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura.
Re claim 2, as best understood Nakamura teaches the energy regulation method for a distributed power supply system according to claim 1, wherein, the power conversion modules acquire energy state information from the corresponding energy modules at a first update frequency (see Nakamura: [0016], Figs. 1, 5 regarding control units <23> acquire SOCs for periodic transmission, i.e. will determine present SOC at some frequency); the bus voltage controller transmits the normalized control signal to the respective power conversion modules at a second update frequency (see Nakamura: [0023-0024], [0026], [0036], [0038], Figs. 1, 5 regarding frequency of sending reference command value, e.g. intervals of 100msec, being larger than frequency at which SOC information is being provided to the common control unit, e.g. intervals of 1 second), wherein the second update frequency is larger than the first update frequency. The conversion modules thereby "acquire" SOC information for data transmission at the interval of 1 second. Alternatively, although explicit disclosure is not made that the power conversion modules determine/calculate SOCs of the batteries at the larger interval of 1 second also, it is implied by Nakamura that they may be determined at similar rate given that the information is only used at such larger intervals (see Nakamura: [0023-0024], [0026], [0036], [0038], Figs. 1, 5) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP: 2144.05, II. One of ordinary skill would find it obvious to design the system of Nakamura to have SOC acquiring rate be in a range lower than the rate at which the reference command value is being sent given the operational requirements that SOC information is not needed as often suggested by Nakamura and given that lowering frequency of a process would reduce processing and power requirements as well-known in the art. See also rejection under 35 USC 112(b) above regarding indefiniteness of the claim language, which may also affect whether other data transmissions (such as SOC_0, the average value of SOCs) can be considered as the energy state information and thus whether Nakamura may anticipate features of claim 2.
Re claim 3, Nakamura teaches the energy regulation method for a distributed power supply system according to claim 2, wherein the power conversion modules acquire the energy state information at the first update frequency through digital communication (see Nakamura: [0016], [0018], Fig. 1 regarding control units <23> acquiring SOC for corresponding battery through communication with monitoring unit <212>, and generally use of digital communications; although the communication with monitoring unit is not explicitly specified as digital, Official Notice is hereby taken that it is very well-known in the art of communication between electronic devices to use digital communications and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so given that digital communication is a well-known and equivalent method for performing electronic communication of data), and the bus voltage controller transmits the control signal to the respective power conversion modules at the second update frequency through broadcast communication (see Nakamura: [0018], [0023-0024], [0036], Figs. 1, 5 regarding common control unit <32> sending reference command value to all control units <23>, i.e. broadcasting).
Re claims 9-10, as best understood, the further recited limitations essentially correspond to the limitations recited in claims 2-3, respectively, and are therefore rejected by the same reasoning applied above.

Conclusion
In summary, Applicant should consider the cited prior art Nakamura which appears very similar and highly relevant to what appears to be the intended disclosed features, particularly regarding use of bus controller providing common control information which is then adjusted by each individual battery conversion module to produce individual output reference values taking into account the relative energy states/SOCs of the modules by a calculation using ratio with the average SOCs, appearing to provide essentially the same effect as Applicant's disclosed invention. As noted above, the claims as drafted also raise issues under 112(b) and do not actually recite specific manner of calculating each value and actually controlling components using the particular value. If Applicant believes there are specific, nonobvious differences in the structure and operation to acquire/calculate parameters of the intended invention compared to the prior art, then it is recommended that the claims be amended to address all the noted issues such that the particular features are accurately claimed and may be clearly distinguishable, and then provide specific explanation why the claimed features are not merely obvious modifications of the prior art arrangements.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 regarding other prior art having similar structure or battery relative power control relevant to the claimed features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836